DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 01/12/2022.
Claims 11 and 12 are cancelled.
Claims 1-4, 8, 10, 13-15, 18, and 20 are amended.
Claims 1, 15, and 20 are amended by the Examiner’s Amendment below.
Claim 21 is newly added.
Claims 1-10 and 13-21 are currently pending and have been allowed. 


	
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Arman Katiraei on February 23, 2021.

The application has been amended as follows: 

In the Title
SYSTEM, , AND MANUFACTURE FOR OUTFIT CUSTOMIZATION VIA A DYNAMIC AND INTERACTIVE USER INTERFACE

In the Claims
(Currently Amended) A method for dynamically updating a network accessible site, the method comprising: 
providing a first user interface ("UI") in a first region of the site, wherein providing the first UI comprises generating, by execution of a site customization system, code that presents a unified presentation of two or more items from different categories of goods in a particular arrangement at the first region of the site; 
providing a second UI in conjunction with the first UI, wherein providing the second UI comprises generating, by execution of the site customization system, code that presents a 
detecting, at the site customization system, a user interaction with a particular item of the two or more items in one of the first UI or the second UI; --2--Attorney docket: STY_P0001 USPTO serial: 16/877,837 
selecting, by execution of the site customization system, a set of substitute items for the particular item that that have one or more style attributes in common with the particular item; 
modifying, by execution of the site customization system, the second UI without changing the first UI in response to the user interaction and said selecting the set of substitute items for the particular item, wherein said modifying the second UI comprises changing a particular interactive element of the plurality of interactive elements from presenting the descriptive information of the particular item to presenting the set of substitute items while continuing to present the descriptive information for other items of the two or more items in other interactive elements of the plurality of interactive elements of the second UI; and 
updating, by execution of the site customization system, the site in response to a selected substitute item that is chosen from the set of substitute items in the particular interactive element of the second UI, wherein updating the site comprises: 
presenting the first UI with the particular item in the particular arrangement replaced with the selected substitute item; and -- 3 --Attorney docket: STY_P0001 USPTO serial: 16/877,837 
presenting the plurality of interactive elements in the second UI with the particular interactive element changing from presenting the set of substitute items to presenting descriptive information for the selected substitute item.


one or more processors configured to: -- 7 --Attorney docket: STY_P0001 USPTO serial: 16/877,837 
provide a first user interface ("UI") in a first region of the site, wherein providing the first UI comprises generating code that presents a unified presentation comprising two or more items from different categories of goods in a particular arrangement at the first region of the site; 
provide a second UI in conjunction with the first UI, wherein providing the second UI comprises generating code that presents a plurality of interactive elements at a second region of the site that is adjacent to the first region, the plurality of interactive elements comprising a separate interactive element with descriptive information for each item of the two or more items; 
detect a user interaction with a particular item of the two or more items in one of the first UI or the second UI; 
select a set of substitute items for the particular item that that have one or more style attributes in common with the particular item; 
modify the second UI without changing the first UI in response to the user interaction and said selecting the set of substitute items for the particular item, wherein said modifying the second UI comprises changing a particular interactive element of the plurality of interactive elements from presenting the descriptive information -- 8 --Attorney docket: STY_P0001USPTO serial: 16/877,837of the particular item to presenting the set of substitute items while continuing to present the descriptive information for other items of the two or more items in other interactive elements of the plurality of interactive elements of the second UI; and 

presenting the first UI with the particular item in the particular arrangement replaced with the selected substitute item; and
 presenting the plurality of interactive elements in the second UI with the particular interactive element changing from presenting the set of substitute items to presenting descriptive information for the selected substitute item.

20.	 (Currently Amended) A non-transitory computer-readable medium of a site customization system that dynamically updates a network accessible site, the non- transitory computer-readable medium storing a plurality of processor-executable instructions to: 
provide a first user interface ("UI") in a first region of the site, wherein providing the first UI comprises generating, by execution of the site customization system, code that presents a unified presentation comprising two or more items from different categories of goods in a particular arrangement at the first region of the site; 
provide a second UI in conjunction with the first UI, wherein providing the second UI comprises generating, by execution of the site customization system, code that presents a plurality of interactive elements at a second region of the site that is adjacent to the first region, the plurality of interactive elements comprising a separate interactive element with descriptive information for each item of the two or more items; 

select, by execution of the site customization system, a set of substitute items for the particular item that that have one or more style attributes in common with the particular item; 
modify, by execution of the site customization system, the second UI without changing the first UI in response to the user interaction and said selecting the set of substitute items for the particular item, wherein said modifying the second UI comprises changing a particular interactive element of the plurality of interactive elements from presenting the descriptive information of the particular item to presenting the set of substitute items while continuing to present the descriptive information for other items of the two or more items in other interactive elements of the plurality of interactive elements of the second UI; and 
update, by execution of the site customization system, the site in response to a selected substitute item that is chosen from the set of substitute items in the particular interactive element of the second UI, wherein updating the site comprises: 
presenting the first UI with the particular item in the particular arrangement replaced with the selected substitute item; and 
presenting the plurality of interactive elements in the second UI with the particular interactive element changing from presenting the set of substitute items to presenting descriptive information for the selected substitute item.


Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 

	The present invention is directed towards a method, system, and manufacture for a dynamic and interactive user interface for outfit customization.
	Independent claims 1, 15, and 20 teach the novel and non-obvious feature(s) of:
providing a first user interface ("UI") in a first region of the site, wherein providing the first UI comprises generating, by execution of a site customization system, code that presents a unified presentation of two or more items from different categories of goods in a particular arrangement at the first region of the site; 
providing a second UI in conjunction with the first UI, wherein providing the second UI comprises generating, by execution of the site customization system, code that presents a plurality of interactive elements at a second region of the site that is adjacent to the first region, the plurality of interactive elements comprising a separate interactive element with descriptive information for each item of the two or more items; 
detecting, at the site customization system, a user interaction with a particular item of the two or more items in one of the first UI or the second UI;
selecting, by execution of the site customization system, a set of substitute items for the particular item that have one or more style attributes in common with the particular item;
modifying, by execution of the site customization system, the second UI without changing the first UI in response to the user interaction and said selecting the set of substitute items for the particular item, wherein said modifying the second UI comprises changing a particular interactive element of the plurality of interactive elements from presenting the descriptive information of the particular item to presenting the set of substitute items while continuing to present the descriptive information for other items of the two or more items in other interactive elements of the plurality of interactive elements of the second UI; and 
updating, by execution of the site customization system, the site in response to a selected substitute item that is chosen from the set of substitute items in the particular interactive element of the second UI, wherein updating the site comprises: 
presenting the first UI with the particular item in the particular arrangement replaced with the selected substitute item; and -- 3 --Attorney docket: STY_P0001 USPTO serial: 16/877,837 
presenting the plurality of interactive elements in the second UI with the particular interactive element changing from presenting the set of substitute items to presenting descriptive information for the selected substitute item.

The Examiner notes the modifying the second UI without changing the first UI especially distinguished the claimed invention from the prior art.  While adjacent interfaces for displaying a particular arrangement of items and a plurality of interactive elements is known, wherein said modifying the second UI comprises changing a particular interactive element of the plurality of interactive elements from presenting the descriptive information of the particular item to presenting the set of substitute items while continuing to present the descriptive information for other items of the two or more items in other interactive elements of the plurality of interactive elements of the second UI is novel.  Moreover, even assuming arguendo that the features of the claims exist individually, the combination of features as claimed would not have been obvious to 
The following references have been identified as the most relevant prior art to the claimed invention: Beckham (US 2019/0266664 A1); Wang (US 2017/0039628 A1); and Nomula (US 10, 475, 099 B1).
Beckham describes a system to manage a wardrobe and compile outfits.  Beckham discloses providing a first user interface (UI) in a first region of a site, wherein providing the first UI comprises generating code that presents a unified presentation of two of more items from different categories of goods in a particular arrangement at the first region of the site; providing a second UI that presents a plurality of interactive elements at a second region of the site; detecting, at the site customization system, a user interaction with a particular item of the two or more items in one of the first UI or the second UI; selecting, by execution of the site customization system, a set of substitute items for the particular item that have one or more style attributes in common with the particular item; modifying the second UI to presenting the set of substitute items; updating the site in response to a selected substitute item that is chosen from the set of substitute items in the particular interactive element of the second UI, wherein updating the site comprises: presenting the first UI with the particular item in the particular arrangement replaced with the selected substitute item. However, Beckham does not anticipate or render obvious: providing a second UI in conjunction with the first UI, wherein providing the second UI comprises generating, by execution of the site customization system, code that presents a plurality of interactive elements at a second region of the site that is adjacent to the first region, the plurality of interactive elements comprising a separate interactive element with descriptive information for each item of the two or more items; modify, by execution of the site customization system, the second UI without changing the first UI in response to the user interaction and said selecting the set of substitute items for the particular item, wherein said modifying the second UI comprises changing a particular interactive element of the plurality of interactive elements from presenting the descriptive information of the particular item to presenting the set of substitute items while continuing to present the descriptive information for other items of the two or more items in other interactive elements of the plurality of interactive elements of the second UI; and wherein updating the site comprises: presenting the plurality of interactive elements in the second UI with the particular interactive element changing from presenting the set of substitute items to presenting descriptive information for the selected substitute item.
Wang describes identifying outfit designs based on a request including a matching condition. Wang teaches providing a second UI in conjunction with the first UI, wherein providing the second UI comprises generating, by execution of the site customization system, code that presents a plurality of interactive elements for each item of the two or more items.  Wang does not anticipate or render obvious: providing a second UI … that presents a plurality of interactive elements at a second region of the site that is adjacent to the first region; modify, by execution of the site customization system, the second UI without changing the first UI in response to the user interaction and said selecting the set of substitute items for the particular item, wherein said modifying the second UI comprises changing a particular interactive element of the plurality of interactive elements from presenting the descriptive information of the particular item to presenting the set of substitute items while continuing to present the descriptive information for other items of the two or more items in other interactive elements of the plurality 
Nomula describes presenting items for purchase on a three-dimensional virtual model. Nomula teaches provide a first user interface ("UI") in a first region of the site, wherein providing the first UI comprises generating, by execution of the site customization system, code that presents a unified presentation comprising two or more items from different categories of goods in a particular arrangement at the first region of the site; provide a second UI in conjunction with the first UI, wherein providing the second UI comprises generating, by execution of the site customization system, code that presents a plurality of interactive elements at a second region of the site that is adjacent to the first region, the plurality of interactive elements comprising a separate interactive element with descriptive information for each item of the two or more items; detect, at the site customization system, a user interaction with a particular item of the two or more items in one of the first UI or the second UI.  Nomula does not anticipate or render obvious: modify, by execution of the site customization system, the second UI without changing the first UI in response to the user interaction and said selecting the set of substitute items for the particular item, wherein said modifying the second UI comprises changing a particular interactive element of the plurality of interactive elements from presenting the descriptive information of the particular item to presenting the set of substitute items while continuing to present the descriptive information for other items of the two or more items in other interactive elements of the plurality of interactive elements of the second UI; and wherein updating the site comprises: presenting the plurality of interactive elements in the second UI with 

With respect to claim eligibility, claim(s) 1, 15, and 20 has been amended to recite additional elements including: 
providing a first user interface ("UI") in a first region of the site, wherein providing the first UI comprises generating, by execution of a site customization system, code that presents a unified presentation of two or more items from different categories of goods in a particular arrangement at the first region of the site; 
providing a second UI in conjunction with the first UI, wherein providing the second UI comprises generating, by execution of the site customization system, code that presents a plurality of interactive elements at a second region of the site that is adjacent to the first region, the plurality of interactive elements comprising a separate interactive element with descriptive information for each item of the two or more items; 
detecting, at the site customization system, a user interaction with a particular item of the two or more items in one of the first UI or the second UI…
modifying, by execution of the site customization system, the second UI without changing the first UI in response to the user interaction and said selecting the set of substitute items for the particular item, wherein said modifying the second UI comprises changing a particular interactive element of the plurality of interactive elements from presenting the descriptive information of the particular item to presenting the set of substitute items while 
updating, by execution of the site customization system, the site in response to a selected substitute item that is chosen from the set of substitute items in the particular interactive element of the second UI, wherein updating the site comprises: 
presenting the first UI with the particular item in the particular arrangement replaced with the selected substitute item; and -- 3 --Attorney docket: STY_P0001 USPTO serial: 16/877,837 
presenting the plurality of interactive elements in the second UI with the particular interactive element changing from presenting the set of substitute items to presenting descriptive information for the selected substitute item.
These additional elements apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
NPL Ref U (Ha) examines visual merchandising elements of apparel retail web sites.
Higgins et al. (US 2018/0137515 A1) is directed to the provision of a virtual dressing room which includes recognition of one or more gestures representing commands to take actions within an electronic marketplace.
Gray et al. (US 2010/0094729 A1) is directed to managing an outfit via a virtual closet interface.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY A GIBSON-WYNN whose telephone number is (571)272-8305.  The examiner can normally be reached on M-F 8:30-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/K.G.W./Examiner, Art Unit 3625 

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625